Opinion issued February 25, 2016




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-15-00847-CV
                            ———————————
           ADRIANA MALDONADO ROMO AND ELIAS ROMO,
                                    Appellants
                                         V.
U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF AEGIS ASSET BACKED SECURITIES
TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2005-4,
                                     Appellee



             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1065449


                          MEMORANDUM OPINION
      Appellants, Adriana Maldonado Romo and Elias Romo, filed a notice of

appeal in the trial court from the final judgment, signed on August 31, 2015, in this
forcible detainer action. See TEX. R. APP. P. 26.1. However, appellants have

neither paid the required filing fee nor established indigence for purposes of

appellate costs. See id. 5, 20.1; see also TEX. GOV’T CODE ANN. §§ 51.207,

51.208, 51.941(a), 101.041(1) (West Supp. 2015), § 101.0411 (West Supp. 2015);

Order, Fees Charged in the Supreme Court, in Civil Cases in the Courts of

Appeals, and Before the Judicial Panel on Multi-District Litigation, Misc. Docket

No. 15-9158 (Tex. Aug. 28, 2015). Further, appellants have neither paid nor made

arrangements to pay the fee for preparing the clerk’s record. See TEX. R. APP. P.

37.3(b). After being notified by the Clerk of this Court on October 27, 2015, and

again on November 3, 2015, that this appeal was subject to dismissal for failure to

pay the required fees, appellant did not timely respond. See id. 5, 37.3(b), 42.3(c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c). We dismiss

any pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.




                                          2